DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 15, 2020; the Information Disclosure Statements (IDSs) filed July 16, 2020 and February 1, 2022; and the Response to Restriction Requirement filed January 26, 2022.

Claims 1-8 and 12-22 pending in the application.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on July 16, 2020 and February 1, 2022.  The IDS submissions are in compliance with the provisions of 37 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on January 26, 2022is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as unpatentable over WO2017/028439 A1 to Yang et al. (referred to hereafter as “Yang”).
Regarding claim 1, Yang teaches a semiconductor light-emitting device configured to illuminate a scene {Figures 2 and 3}, and comprising: an emitter matrix comprising an arrangement of emitter cells {the bright regions/squares} interspersed with non-emitter cells {the dark regions/squares} in a regular matrix array formation in which an emitter cell and a non-emitter cell each having essentially a same area, an emitter cell comprising a semiconductor emitter {the bright region OLED cells emit light} and a non-emitter cell {the dark regions do emit light} not containing a semiconductor emitter.
Yang shows wiring in the regions connected to driver circuitry.  It would have been obvious to one of ordinary skill in the art to include bond pads for connection to the driver and wirebonds each extending from a bond pad to the semiconductor emitter of an emitter cell so that the emitter cells could be electrically driven. Regarding claim 2 (that depends from claim 1), Yang Figures 2 and 3 show the emitter matrix comprises an alternating arrangement of emitter cells and non-emitter cells. Regarding claim 3 (that depends from claim 1), Yang Figure 3 shows the emitter cells and non-emitter cells are arranged in a checkerboard pattern. Regarding claim 4 (that depends from claim 1), Yang Figure 2  shows the emitter cells and non-emitter cells are arranged in stripe pattern. Regarding claim 5 (that depends from claim 1), Yang Figures 2 and 3 show switching elements and thus teaches at least one non-emitter cell comprises a switching element. Regarding claim 6 (that depends from claim 1), Yang Figures 2 and 3 show the emitter matrix comprises an array of at least nine emitter cells. Regarding claim 12, Yang teaches an imaging arrangement comprising a light source for illuminating a scene {Figures 2, 3, and 14}, the light source comprising a pair of semiconductor light-emitting devices {see Figure 14}, each semiconductor light-emitting device comprising: an emitter matrix comprising an arrangement of emitter cells {the bright regions/squares} interspersed with non-emitter cells {the dark regions/squares} in a regular matrix array formation in which an emitter cell and a non-emitter cell each having essentially a same area, an emitter cell comprising a semiconductor emitter {the bright region OLED cells emit light} and a non-emitter cell not containing a semiconductor cell {the dark regions do emit light}.
Figure 14 shows the emitter matrix of a first of the semiconductor light-emitting devices arranged to illuminate essentially one half of the scene and the emitter matrix of a second of the semiconductor light-emitting devices arranged to illuminate essentially another half of the scene; and an image sensor arrangement for capturing an image of the scene illuminated by the light source. 
Regarding claim 13 (that depends from claim 12), Yang teaches beam-forming optics {205, 206} for shaping light emitted by the emitter matrices of the semiconductor light-emitting devices. Regarding claim 14 (that depends from claim 12), Yang teaches the emitter matrix of one of the semiconductor light-emitting devices generates a first illumination pattern, and the emitter matrix of another of the semiconductor light-emitting devices generates a second illumination pattern, the second illumination pattern being an inverse of the first illumination pattern {left eye image, right eye image; see the last paragraph before the claims}. Regarding claim 15 (that depends from claim 12), Yang the imaging arrangement is disposed in a compact mobile device {3D Display Apparatus (title)}.

Regarding claim 16 (that depends from claim 12), Yang Figures 2 and 3 show the emitter matrix of at least one of the first or second of the semiconductor light-emitting devices comprises an alternating arrangement of the emitter cells and non-emitter cells.

Regarding claim 17 (that depends from claim 12), Yang Figure 3 shows the emitter cells and non-emitter cells of at least one of the first or second of the semiconductor light-emitting devices are arranged in a checkerboard pattern.

Regarding claim 18 (that depends from claim 12), Yang Figure 2 shows the emitter cells and non-emitter cells of at least one of the first or second of the semiconductor light-emitting devices are arranged in stripe pattern.

Regarding claim 19 (that depends from claim 12), Yang Figures 2 and 3 show switching elements and thus teaches at least one non-emitter cell of at least one of the first or second of the semiconductor light-emitting devices comprises a switching element.

Regarding claim 20 (that depends from claim 12), Yang Figures 2 and 3 show the emitter matrix of at least one of the first or second of the semiconductor light-emitting devices comprises an array of at least nine emitter cells. 


Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Yang in view of U.S. Published Patent Application No. 20120154945 A1 to Hiatt (referred to hereafter as “Hiatt”).
Regarding claim 7 (that depends from claim 1), Yang does not appear to explicitly describe that the emitters of the emitter matrix are infrared light-emitting diodes.  Hiatt Regarding claim 8 (that depends from claim 1), Yang does not appear to explicitly describe that the emitters of the emitter matrix are vertical cavity surface-emitting lasers. Hiatt paragraph [0065] shows that such emitting devices, and combinations thereof, were known.  It would have been obvious to one of ordinary skill in the art to substitute such known devices, and combinations thereof, for the Yang OLED devices, as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Regarding claim 21 (that depends from claim 1), Yang does not appear to explicitly describe that the emitters of the emitter matrix of at least one of the first or second of the semiconductor light-emitting devices are infrared light-emitting diodes. Hiatt paragraph [0065] shows that such emitting devices, and combinations thereof, were known.  It would have been obvious to one of ordinary skill in the art to substitute such known devices, and combinations thereof, for the Yang OLED devices, as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Regarding claim 22 (that depends from claim 1), Yang does not appear to explicitly describe that the emitters of the emitter matrix of at least one of the first or second of the semiconductor light-emitting devices are vertical cavity surface-emitting lasers. Hiatt paragraph [0065] shows that such emitting devices, and combinations thereof, were known.  It would have been obvious to one of ordinary skill in the art to substitute such known devices, and combinations thereof, for the Yang OLED devices, as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826